DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because of grammatical errors.
“a a fluid inlet” should be corrected to - -  a [[a]] fluid inlet - - .
“The filter cartridge is arranged held with axial play on the filter housing” preferably should choose between “arranged” and “held” but not both.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a micro-, nano- or ultrafiltration in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 11-12 sets forth the limitation “a filter medium of a ceramic material and/or a ceramic composite material”. It is unclear whether the filter medium is made of two types of ceramic material or if the claim is specifying that the ceramic material is a ceramic composite material. It is advised that the claim read - - a ceramic material [[and/]]or a ceramic composite material - -.
Claim 1 line(s) 16-18 sets forth the limitation “an overpressure range of the fluid filter which can be pressurized with the fluid is sealed against the permeate collection chamber by the at least one sealing ring”. It is unclear whether this limitation is required or optional. Note “can be” language.
Claim 1 line(s) 24 sets forth the limitation “a sealing lip, which can be pressed by the fluid against the filter cartridge”. It is unclear whether this limitation is required or optional. Note “can be” language.
Claim 2 line(s) 2-3 sets forth the limitation “the sealing ring adjacent to the sealing ring with sealing lip”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 line(s) 7 sets forth the limitation “the retaining region” and “the retaining ring”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1,6-11,13,15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KNEIFEL (DE 4401014) in view of BUTTERS (US 20150136689).
Regarding claim 1, KNEIFEL teaches a tubular membrane within tubular housing having seals at both ends permitting axial movement (title, Figs.; see translation) including a thermally sterilizable fluid filter (abstract; “stable even under the action of […] different temperatures […] that it retains its full functionality”; par. [0006]), capable of the purification of substances contained in a fluid by means of a micro-, nano- or ultrafiltration of the fluid (one having ordinary skill in the art would recognize KNEIFEL’s filter as befitting in one of these categories of filtration as a typical hollow fiber filter; par. [0009]), the fluid filter comprising:
a filter housing (Fig. 2 #12) having:
a fluid inlet (Fig. 2 #34; note that “inlet” describes a fluid connection);
a permeate collection chamber (Fig. 2 #15) having a permeate outlet (Fig. 2 #13,14);
a retentate outlet (Fig. 2 #34 on opposing side; see also Fig. 1 having two end faces #180 for fluid flow); and
a filter cartridge (Fig. 1 #11) arranged within the filter housing and extending in an axial direction to a longitudinal axis (Fig. 2 #20) of the filter housing, the filter cartridge comprising:
a filter medium (Fig. 1 #23); and

wherein the permeate collection chamber engages around the filter cartridge in the radial direction on an outside (Fig 2);
wherein the sealing ring associated with the fluid inlet, comprises a sealing lip (par. [0011]).
KNEIFEL is silent as to the material of the filter and sealing ring. However, BUTTERS teaches a filtration apparatus (title, Figs.) including a ceramic membrane filter (abstract) and a rubber-elastically deformable sealing ring (par. [0005,0050]) as is known in the art of membrane filters. BUTTERS teaches further that ceramic filters may be durable and resistant to mechanical damage, solvents, and microbes (par. [0039]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the device of KNEIFEL with the sealing ring material as rubber and the filter material to be ceramic as taught by BUTTERS in order to provide the advantages as known in the art. The references are combinable, because they are in the same technological environment of membrane filtration. See MPEP 2141 III (G).
Regarding claim 6, BUTTERS teaches the sealing ring comprises an elastomer (par. [0005]).
Regarding claim 7, KNEIFEL teaches the fluid filter comprises at least one second sealing ring (Fig. 2 #22), which sealingly abuts the filter cartridge in the radial direction and over which the filter cartridge is held on the filter housing.
Regarding claim 8, KNEIFEL teaches the filter housing includes: a sleeve-shaped housing part (Fig. 2 #12) with a first end-side housing opening; and
a cover (Fig. 2 #27) is arranged at the housing opening.
Regarding claim 9, KNEIFEL teaches the housing part is sleeve-shaped (Fig. 2 #12) and has an end-side housing opening at both ends of the housing part;
wherein a cover (Fig. 2 #27,28) is arranged on each of the two housing openings.
Regarding claim 10, KNEIFEL teaches one of the two sealing rings is arranged in sections between the housing part and one of the covers and sealingly abuts the cover and sealing abuts on the housing part in the e.g. radial direction (Fig. 2).
Regarding claim 11, KNEIFEL a third sealing ring is arranged axially sealingly between the housing part and the cover associated with the fluid inlet (note that the device is symmetrical; par. [0024]).
Regarding claim 13, KNEIFEL’s modified filter cartridge comprises a ceramic (BUTTERS par. [0039]) hollow fiber bundle (KNEIFEL par. [0009]).
Regarding claim 15, KNEIFEL teaches the holding head is formed of a plastic material of epoxy resin (par. [0022]).
Regarding claim 16, KNEIFEL teaches the holding head seals the permeate collection chamber against the fluid inlet (Fig. 2).
Regarding claim 17, KNEIFEL teaches the filter housing consists of stainless steel as is known in the art (par. [0004]).
Regarding claim 18, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim 2-3,5,12,14 are rejected under 35 U.S.C. 103 as being unpatentable over KNEIFEL (DE 4401014) in view of BUTTERS (US 20150136689) in view of STANKOWSKI (US 20040182777).
Regarding claim 2, KNEIFEL teaches double seals (Fig. 2 #21,22), but does not teach a retaining ring. However, STANKOWSKI teaches a filtration module including unitary filter cartridge-bowl construction (title, Figs.) including filter cartridge (Fig. 5 #12), a filter housing (Fig. 5 #2), and a retaining ring (Figs. 2,5 #30) is arranged radially between the filter housing and the filter cartridge;
wherein the retaining ring comprises
a plurality of retaining bulges (Fig. 2 #32) distributed over a circumference, the plurality of retaining bulges extending from a first radius to a second radius;
wherein the retaining ring is supported radially inward in a retaining region on an outer circumferential surface of the filter cartridge and radially outwardly to abut the filter housing.
STANKOWSKI teaches the filter module is more sanitary and easier to replace and install (par. [0001]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter of KNEIFEL with the retaining ring of STANKOWSKI in order to provide for a filter cartridge that is more sanitary and easier 
Regarding claim 3, STANKOWSKI teaches the retaining ring is made of a material consisting of e.g. a plastic material (par. [0034]);
wherein the retaining bulges are “nubs” (see e.g. Fig. 2 #34).
Regarding claim 5, KNEIFEL teaches an annular gap is present radially between the filter cartridge and the filter housing in a region in which the sealing ring sealingly abuts the filter cartridge (see Fig. 2).
KNEIFEL is silent as to a width of the annular gap. However, the width has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 12, KNEIFEL teaches the sealing rings is designed as an O-ring (par. [0024]).
Regarding claim 14, KNEIFEL teaches the hollow-fiber bundle is arranged in a holding head (Fig. 1 #18) at one end of the hollow-fiber bundle;
wherein the sealing ring circumferentially sealingly abuts the holding head in the radial direction and allows an axial clearance of the holding head relative to the filter housing (par. [0007]; Fig. 2); and
.
Allowable Subject Matter
Claim 4 has allowable subject matter and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BAUMANN (US 4906365) discloses a filter for cleaning lubricating oil including a cover having spring tongues, which fasten the cover to the filter.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777